      Case 20-01003 Doc          3 Filed 04/27/20 Entered                04/27/20 22:01:04
                 Desc          Main Document           Page               1 of 12


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF VERMONT


 In re:
                                                      Chapter 11
 SPRINGFIELD HOSPITAL, INC.,
                                                      Case No. 19-10283
                     Debtor.


 SPRINGFIELD HOSPITAL, INC.,

                      Plaintiff,
                                                      Adversary No. 20-______
 v.

 JOVITA CARRANZA, in her capacity as
 Administrator for the U.S. Small Business
 Administration,

                     Defendants.


                                    VERIFIED COMPLAINT

          Springfield Hospital, Inc. (the “Debtor” or “Springfield”), the debtor and debtor-in-

possession in the above-captioned chapter 11 case, complains against the United States Small

Business Administration (the “SBA”) acting through Jovita Carranza (the “Administrator”), in her

capacity as the Administrator of the SBA (the “Administrator”), as follows:

                                   JURISDICTION AND VENUE

          1.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157(a) and 1334(B).

          2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.     This matter is a core proceeding. 28 U.S.C. § 157(b)(2).

          4.     The Debtor consents to entry of final orders by this Court in this adversary
   Case 20-01003 Doc              3 Filed 04/27/20 Entered                 04/27/20 22:01:04
              Desc              Main Document           Page                2 of 12


proceeding.

                                              PARTIES

       5.         The Debtor is a non-profit Vermont business corporation located in Springfield,

Vermont. The Debtor operates a critical access hospital.

       6.         The Administrator can sue and be sued on behalf of SBA in any court of general

jurisdiction. 15 U.S.C. § 634(b).

                                    GENERAL BACKGROUND

       7.         On June 26, 2019 (the “Petition Date”), the Debtor filed a voluntary petition under

chapter 11 of the Bankruptcy Code and commenced the above-captioned chapter 11 case now

pending before this Court.

       8.         No trustee has been appointed in the Debtor’s chapter 11 case.

       9.         The Debtor continues to operate its business as a debtor-in-possession.

       10.        On March 18, 2020, the Debtor filed its status report regarding the potential impact

of Covid-19 and requested a status conference (the “Status Report”) in its pending chapter 11 case.

The Status Report was filed at Docket Entry 336 in Case No. 19-10283. It is incorporated by

reference here.

       11.        A significant portion of the Debtor’s revenue is derived from outpatient procedures

and non-essential office visits or medical procedures. Following the issuance of recommendations

from the federal Centers for Disease Control and the State of Vermont, non-essential medical

procedures and office visits have been postponed, rescheduled or canceled. These cancellations

and deferrals have had—and are expected to continue to have—a negative impact on the Debtor’s

cash receipts.

       12.        On or about March 27, 2020, Congress enacted and the President signed the



                                                   2
   Case 20-01003 Doc            3 Filed 04/27/20 Entered                  04/27/20 22:01:04
              Desc            Main Document           Page                 3 of 12


Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”).

       13.     The CARES Act included stimulus funds designed to assist businesses and ensure

that American workers continue to be paid despite the economic impact of Covid-19 and social

distancing measures.

       14.     Section 1102 of the CARES Act establishes the Paycheck Protection Program

(“PPP”) as a convertible loan program under § 7(a) of the Small Business Act, codified in 15 U.S.C

§ 636. While nominally called a “loan,” PPP disbursements are treated as grants—and there are

no repayment obligations—if, among other things, 75% of PPP funds are used for payroll and

wage expenses.

       15.     A party can obtain funds under PPP by applying with any federally insured

participating lender using an application form created by SBA, and SBA guaranties the loan.

       16.     On or about April 2, 2020, SBA released its form of application for PPP. Other

than filling out the official form of application, there is no underwriting, and the Administrator is

relying upon assistance of commercial lenders acting in concert with SBA to administer PPP.

       17.     Even though § 1102 of the CARES Act does not prohibit extending funds under

PPP to a chapter 11 debtor, the first question on the PPP application form asks whether “the

Applicant . . . [is] presently involved in any bankruptcy[.]”

       18.     The second question on the official PP application form whether “the Applicant,

any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a

direct or guaranteed loan from SBA or any other Federal agency that is currently delinquent or has

defaulted in the last 7 years and caused a loss to the government?”

       19.     The official form of application also states: “If questions (1) or (2) below are

answered ‘Yes,’ the loan will not be approved.”



                                                  3
   Case 20-01003 Doc            3 Filed 04/27/20 Entered                  04/27/20 22:01:04
              Desc            Main Document           Page                 4 of 12


       20.     On or about April 8, 2020, the Debtor submitted an application (the “Application”)

for PPP funds to its commercial lender, Berkshire Bank. A copy of the Application is attached as

Exhibit A.

       21.     The Debtor answered “yes” to question 1 because it is a debtor.

       22.     The Debtor answered “yes” to question 2 based on the understanding at that time

that its federally-guaranteed loans with Berkshire Bank were “delinquent” within the meaning of

applicable SBA regulations.

       23.     Following a review of official guidance from SBA, the Debtor has or will correct

its response to question 2 by amending its application or submitting a corrected version. SBA’s

SOP 50 10 5(F), p. 98, states that a debt is not “delinquent” if “[t]he obligor is subject to, or has

been discharged in, a bankruptcy proceeding[.]”

       24.     SOP 50 10 5(F) is available at this link:

https://www.sba.gov/sites/default/files/Clean%20FINAL%20SOP%2050%2010%205%20%28F

%29.pdf#page=98

       25.     [Reserved.]

       26.     The Debtor sized its request for PPP funds to ensure that the funds would be treated

as a grant and be forgivable. To the extent any portion of the funds requested by the Debtor would

exceed the amount to be forgiven, the Debtor intends to immediately repay that amount.

       27.     By e-mail dated April 13, 2020, Berkshire Bank advised the Debtor that it denied

the Application based on the Debtor’s status as a chapter 11 debtor and the “yes” answer to

question 2. A copy of this e-mail is attached as Exhibit B.

       28.     PPP funds are available on a first come, first served basis. The Debtor did not

receive PPP funds prior to their exhaustion under the first tranche of PPP funding.



                                                  4
   Case 20-01003 Doc            3 Filed 04/27/20 Entered                  04/27/20 22:01:04
              Desc            Main Document           Page                 5 of 12


       29.     Upon information and belief, SBA has advised participating lenders that a

borrower’s status as a chapter 11 debtor means that the borrower is ineligible to participate in PPP.

This belief is based upon the Debtor’s review of an e-mail exchange in which SBA told Machias

Savings Bank, a commercial lender in Maine, not to process a PPP application for a hospital debtor

on the basis of that debtor’s “yes” answer to question 1 on its PPP application.

       30.     A copy of e-mail between SBA and Machias Savings Bank is attached hereto as

Exhibit C. This document was filed on the docket in an adversary proceeding initiated by that

debtor on April 27, 2020. See Penobscot Valley Hospital v. Carranza (In re Penobscot Valley

Hospital), Adv. Pro. 20-1005, Docket Entry 1 (Bankr. D. Me.).

       31.     Subsequently, on or about April 23, 2020, Congress enacted legislation making

additional funds available for PPP.

       32.     The Debtor is an eligible borrower under PPP and seeks to ensure adequate funds

are available under this second tranche of PPP funding once its discrimination claim under § 525(a)

of the Bankruptcy Code is resolved, the Debtor’s request for PPP funding is processed, and the

deadline for any and all administrative and judicial remedies has expired.

       33.     On April 24, 2020, SBA promulgated an interim final rule (the “April 24 Rule”)

with respect to PPP. The April 24 Rule states that “[i]f the applicant or the owner of the applicant

is the debtor in a bankruptcy proceeding, either at the time it submits the application or at any time

before the loan is disbursed, the applicant is ineligible to receive a PPP loan.” The stated basis for

this rule is that the Administrator “determined that providing PPP loans to debtors in bankruptcy

would present an unacceptably high risk of an unauthorized use of funds or non-repayment of

unforgiven loans.”

       34.     A copy of the April 24 Rule, which is not yet final, is attached as Exhibit D.



                                                  5
   Case 20-01003 Doc            3 Filed 04/27/20 Entered                 04/27/20 22:01:04
              Desc            Main Document           Page                6 of 12


        35.     The April 24 Rule had not been proposed at the time the Debtor submitted its

Application. An interim final rule proposed on April 15, 2020 (the “April 15 Rule”) stated that

“[t]he program requirements of the PPP identified in this rule temporarily supersede any

conflicting Loan Program Requirement (as defined in 13 CFR 120.10).” The April 15 Rule

contained no exclusion for debtors.

        36.     The Debtor projects that it will run out of money to pay ongoing expenses by the

first week of June if it is unable to obtain funds from PPP or other sources and in the absence of a

widespread outbreak of Covid-19 in the Springfield area. This would result in the Debtor being

forced to immediately close its business without sufficient funds for an orderly wind-down. This

would cause irreparable harm to the Debtor.

        37.     The timeline in the prior paragraph could accelerate if there is a widespread

outbreak of Covid-19 in the Debtor’s service area.

                                            COUNT I

                            (Preliminary and Permanent Injunction)

        38.     The Debtor incorporates the allegations of each of the prior paragraphs as if set

forth fully herein.

        39.     The Debtor is entitled to seek relief against the Administrator and all those acting

in concert with her under Rule 65 of the Federal Rules of Civil Procedure, which is applicable to

this action pursuant to Rule 7065 of the Federal Rules of Bankruptcy Procedure.

        40.     There is no prohibition in the CARES Act or under § 7(a) of the Small Business

Act prohibiting lending to debtors.

        41.     Moreover, the CARES Act waives all underwriting considerations under § 7(a) of

the Small Business Act.



                                                 6
   Case 20-01003 Doc             3 Filed 04/27/20 Entered                  04/27/20 22:01:04
              Desc             Main Document           Page                 7 of 12


        42.     The Debtor is likely to prevail on the merits of its claim for an injunction as well as

for declaratory relief.

        43.     The balance of hardships favors issuance of preliminary injunctive relief. The

inability to obtain PPP funds could cause the Debtor to suffer immediate and irreparable harm by

forcing the Debtor to liquidate. Preliminary and permanent injunctive relief while this matter is

pending will not harm the Defendant.

        44.     The Debtor seeks an order enjoining SBA or any commercial lender provided

notice of the Court’s order, see Fed. R. Civ. P. 65(d)(2)(C), from denying an application under

PPP on the basis that the applicant is a debtor in bankruptcy and requiring that an application of

the Debtor to participate in PPP be considered without the words “or presently involved in any

bankruptcy” being considered.

        45.     Due to the “first come, first served” nature of PPP appropriations, the Debtor further

seeks an order enjoining SBA from issuing loan guaranties or approving PPP applications in an

amount that would leave insufficient funds for the Debtor’s funding pursuant to the Application

(or any subsequent application filed shortly hereafter) until the Debtor’s claims in this Complaint

are resolved.

                                             COUNT II

                                        (Declaratory Relief)

        46.     The Debtor incorporates each of the prior paragraphs as if set forth fully herein.

        47.     The Debtor is entitled to seek declaratory relief pursuant to 28 U.S.C. § 2201 and

Rule 7001(9) of the Federal Rules of Bankruptcy Procedure.

        48.     Neither the CARES Act nor the Small Business Act prohibit disbursements under

PPP to the Debtor based on its status as a debtor under chapter 11 of the Bankruptcy Code.



                                                  7
   Case 20-01003 Doc              3 Filed 04/27/20 Entered                  04/27/20 22:01:04
              Desc              Main Document           Page                 8 of 12


       49.        The Debtor has a legal right to apply for funds under PPP and to have its

Application (or any amended application) considered on the same terms as other applicants without

regard to its status as a debtor under chapter 11 of the Bankruptcy Code.

       50.        By prohibiting Berkshire Bank from processing the Application, and by prohibiting

disbursements to debtors under PPP, the Administrator has exceeded her statutory authority.

       51.        The Debtor is entitled to a declaratory judgment that the CARES Act requires its

Application to be considered on the same terms as other qualified businesses that are not presently

debtors in cases arising under the Bankruptcy Code.

                                              COUNT III

                                          (11 U.S.C. § 525(a))

       52.        The Debtor incorporates each of the prior paragraphs as if set forth fully herein.

       53.        Section 525(a) of the Bankruptcy Code prohibits the federal government from

discriminating against a person based on that person’s status as a debtor with respect to a “license,

permit, charter, franchise, or other similar grant[.]”

       54.        The Debtor is a debtor in a case under chapter 11 of the Bankruptcy Code.

       55.        PPP constitutes a federal program within the meaning of § 525(a) of the Bankruptcy

Code in that the program is designed to provide forgivable loans to qualified businesses that are

akin to grants.

       56.        The Debtor is a small business within the meaning of the CARES Act and is eligible

to participate in funding of forgivable loans, which are functionally grants, under PPP.

       57.        The Debtor has, in fact, sized its PPP funding request to be forgivable and, to the

extent any funds would not qualify for forgiveness, intends to immediately repay (and there is no

prepayment penalty under PPP).



                                                    8
   Case 20-01003 Doc            3 Filed 04/27/20 Entered                 04/27/20 22:01:04
              Desc            Main Document           Page                9 of 12


       58.     The e-mail attached hereto as Exhibit B and Exhibit C, the bankruptcy-related

question on the Application, and the April 24 Rule demonstrate that SBA has violated § 525(a) of

the Bankruptcy Code with respect to debtors.

       59.     SBA has violated § 525(a) of the Bankruptcy Code for the reasons stated in this

Complaint.

                                           COUNT IV

                                (Mandamus – 28 U.S.C. § 1361)

       60.     The Debtor incorporates each of the prior paragraphs as if set forth fully herein.

       61.     The Administrator has a duty to implement the laws enacted by Congress. This

non-discretionary duty includes implementing PPP in a manner that does not violate § 525(a) of

the Bankruptcy Code.

       62.     The Administrator breached this duty.

       63.     The Debtor has the right to have an application for funds pursuant to PPP

considered without discrimination based on the Debtor’s status as a bankruptcy debtor.

       64.     The Administrator has no discretion to discriminate against the Debtor based on its

status as a debtor in bankruptcy.

       65.     Upon information and belief, there are no administrative remedies available to the

Debtor at this time. The Debtor bases this belief on the allegation of Penobscot Valley Hospital

in a complaint filed earlier today that it has a similar belief and that such belief is based on

communications between Congressional staff and SBA. Penobscot Valley Hospital v. Carranza

(In re Penobscot Valley Hospital), Adv. Pro. 20-1005, Docket Entry 1 (Bankr. D. Me.).




                                                 9
Case 20-01003 Doc    3 Filed 04/27/20 Entered                         04/27/20 22:01:04
           Desc   Main Document            Page                        10 of 12


                               RELIEF REQUESTED

   With respect to Count I, the Debtor seeks the following relief:

   (A)    A preliminary injunction enjoining SBA or any commercial lender from denying

          an application under PPP on the basis that the applicant is a debtor in bankruptcy

          or because of the words “or presently in bankruptcy” on the Administrator’s PPP

          application. The Debtor requests that this relief be granted under such time as a

          final judgment is entered on its claims in Count II, Count III, and Count IV;

   (B)    A preliminary injunction enjoining SBA from issuing loan guaranties or approving

          PPP applications in an amount that would leave insufficient funds for the Debtor’s

          funding pursuant to the Application (or any amended application) until entry of

          final judgment on the Debtor’s Claims in Count II, Count III, and Count IV; and

   (C)    Permanent injunctive relief with respect to the relief in the two immediately

          preceding sub-paragraphs.

   With respect to Count II, the Debtor seeks the following relief:

   (A)    That the Court enter a declaratory judgment that the CARES Act does not prohibit

          the Application from being considered on the same terms as other qualified

          business that are not debtors in cases arising under the Bankruptcy Code and which

          are also seeking PPP funding.

   With respect to Count III, the Debtor seeks the following relief:

   (A)    A determination that SBA has violated § 525(a) of the Bankruptcy Code with

          respect to the Debtor’s Application;

   (B)    A determination that SBA has violated § 525(a) of the Bankruptcy Code by issuing

          its interim final rule on April 24, 2020, and promulgating a PPP application form



                                           10
   Case 20-01003 Doc    3 Filed 04/27/20 Entered                      04/27/20 22:01:04
              Desc   Main Document            Page                     11 of 12


              excluding debtors; and

       (C)    Damages in an amount not less than $3.64 million the event that the Court does not

              grant the relief requested in Count I on a temporary or preliminary basis and it is

              later determined that the Debtor was eligible for PPP funds but none remain

              available.

       With respect to Count IV, the Debtor seeks the following relief:

       (A)    Entry of judgment directing the Administrator to process any application of the

              Debtor under PPP without discriminating against the Debtor based on its status as

              a debtor in bankruptcy.

       (B)    Damages in an amount not less than $3.64 million the event that the Court does not

              grant the relief requested in Count I on a temporary or preliminary basis and it is

              later determined that the Debtor was eligible for PPP funds but none remain

              available.

       With respect to Count I, Count II, Count III, and Count IV, the Debtor requests that it be

awarded attorneys’ fees and costs pursuant to 28 U.S.C. 2412(b).



Date: April 27, 2020                        /s/ Andrew C. Helman
                                            Andrew C. Helman
                                            Kelly W. McDonald
                                            Katie M. Krakowka
                                            Sage Friedman
                                            MURRAY, PLUMB & MURRAY
                                            75 Pearl Street, P.O. Box 9785
                                            Portland, Maine 04104-5085
                                            (207) 773-5651

                                            Attorneys For Springfield Hospital, Inc.




                                               11
   Case 20-01003 Doc    3 Filed 04/27/20 Entered                            04/27/20 22:01:04
              Desc   Main Document            Page                           12 of 12


                                         VERIFICATION

       I, Michael Halstead, am the interim chief executive officer of Springfield Hospital, Inc.,

and declare under penalty of perjury under the laws of the United States of America that the

allegations in paragraphs 5, 6, 7, 8, 9, 10, 11, 12, 13, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31,

32, 36, 37, and 65 of the foregoing Complaint are true and accurate, to the best of my knowledge

and belief, and, if not based on my own personal knowledge, that I believe such allegations to be

true and correct.



Date: April 27, 2020
                                                       Michael Halstead




                                                  12
